Title: To Benjamin Franklin from Jonathan Williams, Jr., 14 December 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond. Sir—
Nantes 14th. December 1780
I received your favour of the 12th. inst. after I had written my Answer to yours of the 2d: & 4th. so I let that go as it is and you have it accordingly inclosed—
Immediately on the arrival of Monsr. de Chaumonts Courier with his and your Packets Mr: de Montaudoin sent for me to Answer his Interrogatories & justify my cause,—I took my Papers in my Pocket & my Letter Book under my Arm and in two minutes was at his House— He presented me Monsr. de Chaumonts Memoire and asked me if I would write an Answer, I told him I required no Reflection on the Subject & could answer it verbally—Article by Article.— The first Position “que Mr de Chaumont pouvait exiger des les mois d’Aout dernier le payment du fret de ce vaisseau” I contented myself to deny, and as a proof I represented that if it had been the Case the payment would have been required, for is it common Sense, that a Man who could have commanded so considerable a Sum would have suffer’d his Credit to have been wounded by the suspension of his payment, and would he before he was reduced to that extremity have made Use of my Friendship to raise Cash on a Negociation for him? I would not have given this Answer to any body but Mr. de Montaudouin & you, & I wish for Mr. de Chaumonts sake it may not transpire— He then says “J’avais Chargé mes Correspondts. a Bordeaux de terminer cette Affair avec M. Williams a Nantes.” This is true & I appointed Persons in my behalf at Bordeaux, but Mr. de Chaumonts Correspondents were afraid of an Arbitration & would not consent.
The 3d. position is that “L’avis des Arbitres de Nantes semblerait condamner mes pretensions a exiger le payment du fret comme Acquit avant le depart de mon Vaisseau de Bordeaux. Si M Williams était contenté de leur demander leur avis sur la Police d’affrettement sans leur avoir fait verbalement l’exposé de l’affaire que Je n’ai pas eté dans le cas de contredire puisqu’il ne m’a pas eté communiqué & que J’ai eu meme la delicatesse de ne pas ecrire a ces Arbitres a fin qu’ils ne prononcent que sur la police d’affrettement, & non sur aucun autre exposé.” If this means any thing it means that I have endeavoured to influence the Gentlemens Opinion by representing only one side of the dispute; for my justification in this point I appealed to the Gentlemn. themselves, And Mr. Montaudouin acknowledged that I had concealed nothing from him that could make against me, for instance the Cannons Shipp’d at Bordeaux was exposed to him in my first conversation. And as for Mr. Rozé I never saw him but at the Chambre de Lecture in Company with a number of Gentlemen, & had not ten minutes Conversation with him on the Subject. I was very delicate in this Business & ’till now did not expose half my Reasons on the subject. And now I have the Champ libre I have not required a moments reflection but immediately went to answer Interrogatories without putting pen to Paper— As to the Bordeaux consultation & the “pluralité de Voix” I pay no kind of attention to it, as there was no previous Consent on either part; And I suppose the same Gentlemn might have obtained in the same manner an opinion conformable to their own on any subject. They appeal to my Friends at Bordeaux for the impartiallity of their Conduct And the letter I have received this day from these same Friends shows how very partial they have been, you have a Copy of this Letter under this Cover No 1. As to the plurality de voix, I suppose after the signature of Montaudouin I could very easily have obtained a thousand on ‘Change to the same opinion, and that without begging them, as it appears these Bordeaux Gentlemen have done—
To finish this Affair I now send you a second Determination (No 2) & I hope now I have it doubly in my Favour it will be no longer disputed—

I return you the Letter & Memoire inclosed & am with the greatest Respect Your ever dutifull & Affectionate Kinsman—
Jona Williams J
 
Endorsed: Mr Williams Dec. 14. 1780 Acct of his Hearing by Mr Montaudouin The Awards, &c
